DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit to 62/713446 filed August 1, 2018 is acknowledged.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The specification on file is blurred and difficult to read.  The current specification cannot accurately be OCRed or copied without loss of data.  It is requested that a clear copy of the specification be submitted to ensure that accurate publication of the specification is possible.

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.

With regard to claims 1, 7, 8, 14, 15 and 20, the claims recite “one or more attributes… wherein the one or more attributes that are associated with the … electronic 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




With regard to claims 1, 6, 7, 8, 13, 14, 15, 19 and 20, the claims recite the limitation "one or more attributes”.  There is insufficient antecedent basis for this limitation in the claim.  Each unique claim element is expected to have a unique claim label associated with it.  Within the instant claims the claim label “one or more attributes” appears to be associated with at least three distinct claim elements (i.e. the first set, the second set, and the third set).  One of ordinary skill in the art may reasonably identify the recitation of “the one or more attributes” as referring to any of the defined sets of attributes.  For examination purposes the recitations of one or more attribute have been construed as referring to the --first set--, --the second set-- or --the third set-- based upon which set appears to be being discussed in each stanza of the claim limitation.

With regard to claims 1, 7, 8, 14, 15 and 20, the claims recite the limitation "a quantity”.  There is insufficient antecedent basis for this limitation in the claim.  Each unique claim element is expected to have a unique claim label associated with it.  Within the instant claims the claim label “quantity” appears to be associated with at least six distinct claim elements (i.e. the first quantity, the second quantity, the third quantity, a first field quantity, a second field quantity, a third field quantity).  One of ordinary skill in 

With regard to claims 1, 7, 8, 14, 15 and 20, the claims recite the limitation "a different data field”.  There is insufficient antecedent basis for this limitation in the claim.  Each unique claim element is expected to have a unique claim label associated with it.  The instant claims appear to define three distinct claim elements using the same claim label (i.e. different data field).  For examination purposes this claim limitation (with context) has been construed to mean – store … the [first, second, third] set of one or more attributes in the [first, second, third] set of fields, wherein each data field respectively stores up to one attribute.—

With regard to claims 2, 9, and 16 the claims recite “wherein an attribute…”.  The claim has previously recited a plurality of attributes, it is unclear if applicant is attempting to refer to one of the previously recited attributes or attempting to define a new attribute.  For examination purposes this claim limitation has been construed to mean --first attribute--.

With regard to claims 3, 10, and 17 the claims recite “wherein an electronic identification…”.  The claim has previously recited a plurality of electronic identifications, 

With regard to claims 5, 12, and 18 the claim recite “a selected non-schema data piece”.  This claim limitation lacks antecedent basis.  The claim has previously recited a selected non-schema data piece.  It is unclear if applicant is attempting to reference to the previously defined claim element or attempting to define a new claim element.  For examination purposes this claim limitation has been construed as --a first selected non-schema data piece… a second selected non-schema data piece--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Statutory Category:
Claims 1-7 appear to be directed to a machine.
Claims 8-14 appear to be directed to a process.
Claims 15-20 appear to be directed to a manufacture or composition of matter.

Step 2A Prong 1 Judicial exception: 
	The following claim limitations have been identified as being directed to a mental process.	
Claims 1, 8, and 15: 
Generate, …, a first set of one or more data fields to store the first electronic dentification and the one or more attributes of the first set of one or more attributes, wherein a quantity of the first set of one or more data fields is equal to one more than the first quantity;
Generate, in the data store, a second set of one or more data fields to store the second electronic dentification and the one or more attributes of the second set of one or more attributes, wherein a quantity of the second set of one or more data fields is equal to one more than the second quantity;

Claims 5, 12, and 18:
generate a field size for each data field of the first set of one or more data fields to store data that is no larger than a selected non-schema data piece from the first set of non-schema data pieces for storage, and 
generate a field size for each data field of the second set of one or more data fields to store data that is no larger than a selected non-schema data piece from the second set of non- schema data pieces for storage.

Claims 7, 14, and 20: 
generate, …, a third set of one or more data fields to store the third electronic identification and the one or more attributes of the third set of one or more attributes, wherein a quantity of the third set of one or more data field is equal to one more than the third quantity; and

A human being may observe a set of data, and mentally contemplate the how that data needs to be arranged, and the type of data structure that would bee needed to store that data.  A human being may contemplate the number of fields and the size of those fields that would be necessary to store the observed data.  These contemplations may be recognized as the human being making observations about the data and forming judgments regarding how best to store that data.
 Claims 6, 13, and 19:

select at least one of the first electronic identification or the second electronic identification based on whether an identified attribute is contained in at least one of the one or more attributes of the first set of one or more attributes or the one or more attributes of the second set of one or more attributes.

	A human being may perform a search by observing the underlying data elements.  When the human performing the search determines underlying data elements that satisfy the search, the human being may make a judgment call to select those elements as the search results.

Step 2A Prong 2 Integration into a practical application:
The following claim limitations have been identified as additional claim elements.
Claim 1: 
An apparatus, comprising:
A computing system communicatively linked to one or more servers and comprising at least one memory and at least one processor, wherein the computing system is configured to: … in a data store … in a data store

Claims 7, 14, and 20:
 … in the data store, …

Claim 8:
A method implemented by a computing system, the method comprising: 

Claim 15:
A non-transitory, computer-readable storage medium storing one or more executable instructions, that when executed by at least one processor, cause the at least one processor to:

These claim limitations have been identified as General purposes machine which appear to merely implement the abstract idea within a computing environment.  See MPEP 2106.05(b)(I).  When taken individually or viewed as an ordered combination the claims as a whole do not appear to be integrated into a practical application.


Claims 1, 8, 15: 
Receive a first set of non-schema data pieces including a first electronic identification and one or more attributes that are associated with the first electronic identification, wherein the one or more attributes that are associated with the first electronic identification form a first set of one or more attributes, and wherein the one or more attributes of the first set of one or more attributes have a first quantity;
Receive a second set of non-schema data pieces including a second electronic identification and one or more attributes that are associated with the second electronic identification, wherein the one or more attributes that are associated with the second electronic identification form a second set of one or more attributes, and wherein the one or more attributes of the second set of one or more attributes have a second quantity;
…
Store the first electronic identification and each of the one or more attributes of the first set of one or more attributes in a different data field of the first set of one or more data fields; and
Store the second electronic identification and each of the one or more attributes of the second set of one or more attributes in a different data field of the second set of one or more data fields.

Claims 7, 14, and 20:
 receive a third set of non-schema data pieces including a third electronic identification and one or more attributes that are associated with the third electronic identification, wherein the one or more attributes that are associated with the third electronic identification form a third set of one or more attributes, and wherein the one or more attributes of the third set of one or more attributes have a third quantity;
…store the third electronic identification and each of the one or more attributes of the third set of one or more attributes in a different data field of the third set of one or more data fields.

These claim limitations appear to recite Extra-solution limitations.  See MPEP 2106.05(g).  These claim limitations appear to amount to necessary data gathering and outputting.  The receiving step merely describes the data being received by the system, while the storage step merely describe the output of the data to the data store.  When 


Claims 2, 9, and 16:
wherein an attribute comprises at least one of a geographic area, a gender, a heritage, an age group, an economic status, a social status, a group association, or an interest.

Claims 3, 10, and 17:
wherein an electronic identification comprises at least one of a MAC address, an IMEI number, a name, an electronic device serial number, an email address, or a pointer associated with a data port of an electronic device.

Claims 4 and 11:
wherein each electronic identification is associated with a user of a user account.  

These claim limitations appear to recite Extra-solution limitations.  See MPEP 2106.05(g).  These claim limitations appear to amount to descriptions of the particular type of data to be manipulated by the claimed device.  The specific data upon which the device operates does not appear to invoke any functional limitation on the claimed device.  When taken individually or viewed as an ordered combination the claims as a whole do not appear to be integrated into a practical application.

Step 2B Significantly more:
The following claim limitations have been identified as additional claim elements.
Claim 1: 
An apparatus, comprising:
A computing system communicatively linked to one or more servers and comprising at least one memory and at least one processor, wherein the computing system is configured to: … in a data store … in a data store

Claims 7, 14, and 20:
 … in the data store, …

Claim 8:
A method implemented by a computing system, the method comprising: 

Claim 15:
A non-transitory, computer-readable storage medium storing one or more executable instructions, that when executed by at least one processor, cause the at least one processor to:

These claim limitations have been identified as General purposes machine which appear to merely implement the abstract idea within a computing environment.  See MPEP 2106.05(b)(I).  When taken individually or viewed as an ordered combination the claims as a whole do not appear to amount to significantly more than the abstract idea.

Claims 1, 8, 15: 
Receive a first set of non-schema data pieces including a first electronic identification and one or more attributes that are associated with the first electronic identification, wherein the one or more attributes that are associated with the first electronic identification form a first set of one or more attributes, and wherein the one or more attributes of the first set of one or more attributes have a first quantity;
Receive a second set of non-schema data pieces including a second electronic identification and one or more attributes that are associated with the second electronic identification, wherein the one or more attributes that are associated with the second electronic identification form a second set of one or more attributes, and wherein the one or more attributes of the second set of one or more attributes have a second quantity;
…
Store the first electronic identification and each of the one or more attributes of the first set of one or more attributes in a different data field of the first set of one or more data fields; and
Store the second electronic identification and each of the one or more attributes of the second set of one or more attributes in a different data field of the second set of one or more data fields.

Claims 7, 14, and 20:
 receive a third set of non-schema data pieces including a third electronic identification and one or more attributes that are associated with the third electronic identification, wherein the one or more attributes that are associated with the third electronic identification form a third set of one or more attributes, 
…store the third electronic identification and each of the one or more attributes of the third set of one or more attributes in a different data field of the third set of one or more data fields.

These claim limitations appear to recite Extra-solution limitations.  These claim limitations appear to amount to necessary data gathering and outputting.  The receiving step merely describes the data being received by the system, while the storage step merely describe the output of the data to the data store.  The MPEP 2016.05(g) recites examples of data gathering that the courts have ruled to be insignificant extra-solution activity.  
The recited receiving step listed above appear to be substantially similar to the court identified insignificant extra-solution activity iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  In both the court case and the instant claims, the system appears to merely recite receiving the data that is to be processed.  
The recited storing step listed above appears to be substantially similar to the court identified insignifcant extra-solution activity v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 and ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.  In both the court cases and the instant claims, the system appears to merely update/store the resultant data.
When taken individually or viewed as an ordered combination the claims as a whole do not appear to amount to significantly more than the abstract idea.



Claims 2, 9, and 16:
wherein an attribute comprises at least one of a geographic area, a gender, a heritage, an age group, an economic status, a social status, a group association, or an interest.

Claims 3, 10, and 17:
wherein an electronic identification comprises at least one of a MAC address, an IMEI number, a name, an electronic device serial number, an email address, or a pointer associated with a data port of an electronic device.

Claims 4 and 11:
wherein each electronic identification is associated with a user of a user account.  

These claim limitations appear to recite Extra-solution limitations.  These claim limitations appear to amount to descriptions of the particular type of data to be manipulated by the claimed device.  The specific data upon which the device operates does not appear to invoke any functional limitation on the claimed device.  The MPEP 2016.05(g) recites examples of data gathering that the courts have ruled to be insignificant extra-solution activity.  
The recited claim limitations listed above appear to be substantially similar to the court identified insignificant extra-solution activity i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937.  In both the court case and the instant claims, the system appears to merely recite the specific data upon which the claimed device operates.  
When taken individually or viewed as an ordered combination the claims as a whole do not appear to amount to significantly more than the abstract idea.

Conclusion:
	Based on the above rational the claims have been deemed to ineligible subject matter under 35 USC 101.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chasen [2011/0138445].

With regard to claim 1 Chasen teaches An apparatus, comprising:
A computing system (Chasen, ¶44 “user computer 220”) communicatively linked to (Chasen, ¶59 “the user computer 220 is equipped with conventional network connectivity”) one or more servers (Chasen, ¶61 “the server 230”) and comprising at least one memory (Chasen, ¶55 “temporary storage units that work with the database”) and at least one processor (Chasen, ¶57 “a general purpose computer using one or more microprocessors”), wherein the computing system (Chasen, ¶44 “user computer 220”) is configured to:
Receive (Chasen, ¶95 “the feature access process 314 receives feature access information 332 from the server 230… the feature access information 332 may be received by the multimedia client program 225 using the standard cookie transport  a first set of non-schema data pieces (Chasen, ¶95 “feature access information 332”; Figure 8, 332 see the line “Feature_A=1|20020305|5&”) including a first electronic identification (Chasen, Figure 8, “Feature_A”) and one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”) that are associated with the first electronic identification (Chasen, Figure 8, “Feature_A”), wherein the one or more attributes that are associated with the first electronic identification form a first set of one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”), and wherein the one or more attributes of the first set of one or more attributes have a first quantity as there are 3 attributes for Feature A (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”);
Receive (Chasen, ¶95 “the feature access process 314 receives feature access information 332 from the server 230… the feature access information 332 may be received by the multimedia client program 225 using the standard cookie transport mechanism”) a second set of non-schema data pieces (Chasen, ¶95 “feature access information 332”; Figure 8, 332 see the line “Feature_B=0|0|0&”) including a second electronic identification (Chasen, Figure 8, “Feature_B”) and one or more attributes that are associated (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”) with the second electronic identification (Chasen, Figure 8, “Feature_B”), wherein the one or more attributes that are associated with the second electronic identification form a second set of one or more attributes (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”), and wherein the one or more attributes of the second set of one or more attributes have a second quantity as there are 3 attributes for Feature B (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”);
Generate, in a data store (Chasen, ¶54 “The exemplary cookie database 330 is a collection of cookie files stored on the user computer 220 including a cookie file of the eature access information 332”), a first set of one or more data fields as the sections of the line in the cookie (Chasen, Figure 8, see the line “Feature_A=1|20020305|5&”) to store the first electronic identification (Chasen, Figure 8, “Feature_A”) and the one or more attributes of the first set of one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”), wherein a quantity of the first set of one or more data fields is equal to one more than as the line has the filed including “Feature_A” delimited, using the delimiter “=”, from the attribute fields storing “1|20020305|5&” denoted by the delimiter “|”) the first quantity as there are 3 attributes for Feature A (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”);
Generate, in the data store (Chasen, ¶54 “The exemplary cookie database 330 is a collection of cookie files stored on the user computer 220 including a cookie file of the eature access information 332”), a second set of one or more data fields as the sections of the line in the cookie (Chasen, Figure 8, see the line “Feature_B=0|0|0&”) to store the second electronic dentification (Chasen, Figure 8, “Feature_B”) and the one or more attributes of the second set of one or more attributes (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”), wherein a quantity of the second set of one or more data fields is equal to one more than as the line has the the second quantity as there are 3 attributes for Feature B (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”);
Store (Chasen, ¶96 “the feature access information 332 and/or other information may be stored as cookie files in the cookie database”) the first electronic identification (Chasen, Figure 8, “Feature_A”) and each of the one or more attributes of the first set of one or more attributes in a different data field of the first set of one or more data fields (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&” delimited by “|”); and
Store (Chasen, ¶96 “the feature access information 332 and/or other information may be stored as cookie files in the cookie database”) the second electronic identification (Chasen, Figure 8, “Feature_B”) and each of the one or more attributes of the second set of one or more attributes in a different data field of the second set of one or more data fields (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&” delimited by “|”).

With regard to claims 2, 9, and 16 Chasen further teaches wherein an attribute (Chasen, ¶122 “the sample multimedia client program information 820 includes”) comprises at least one of a geographic area (Chasen, ¶122 “postal code, country code”), a gender (Chasen, ¶122 “the user’s gender”), a heritage, an age group, an economic status, a social status, a group association, or an interest.

 Chasen further teaches wherein an electronic identification (Chasen, ¶122 “the sample multimedia client program information 820 includes”)  comprises at least one of a MAC address, an IMEI number, a name (Chasen, ¶122 “user ID, subscription service name”), an electronic device serial number, an email address (Chasen, ¶122 “encrypted email address”), or a pointer associated with a data port of an electronic device.

With regard to claims 4 and 11 Chasen further teaches wherein each electronic identification is associated with a user of a user account as the cookie contains each Feature_A and Feature_B and is used to store client account information (Chasen, ¶19 “the cookies are used to store client account information from the server on the client side”; Figure 8).  

With regard to claims 5, 12, and 18 Chasen further teaches wherein the computing system is further configured to:
generate a field size as the number of characters (i.e., 1, 8, 2) to write “1”, “20020305” and “5&” (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”) for each data field of the first set of one or more data fields as the sections of the line in the cookie delimited by “|” (Chasen, Figure 8, see the line “Feature_A=1|20020305|5&”) to store data that is no larger than a selected non-schema data piece from the first set of non-schema data pieces for storage as number of characters between the delimiters is the exact number of characters , and 
generate a field size as the number of characters (i.e., 1, 1, 2) to write “0”, “0” and “0&” (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”) for each data field of the second set of one or more data fields as the sections of the line in the cookie delimited by “|” (Chasen, Figure 8, see the line “Feature_B=0|0|0&”) to store data that is no larger than a selected non-schema data piece from the second set of non- schema data pieces for storage as number of characters between the delimiters is the exact number of characters needed to store the attribute (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”).

With regard to claims 7, 14, and 20 Chasen further teaches wherein the computing system is further configured to:
 receive (Chasen, ¶95 “the feature access process 314 receives feature access information 332 from the server 230… the feature access information 332 may be received by the multimedia client program 225 using the standard cookie transport mechanism”) a third set of non-schema data pieces (Chasen, ¶95 “feature access information 332”; Figure 8, 332 see the line “Feature_C=1|20020125|10&”) including a third electronic identification (Chasen, Figure 8, “Feature_C”) and one or more attributes (Chasen, Figure 8, the “1”, “20020125” and “10&” in the line “Feature_C=1|20020125|10&”) that are associated with the third electronic identification (Chasen, Figure 8, “Feature_C”), wherein the one or more attributes that are associated with the third electronic identification form a third set of one or more attributes (Chasen, Figure 8, the “1”, “20020125” and “10&” in the line “Feature_C=1|20020125|10&”), and wherein the one or more attributes of the third set of one or more attributes have a third quantity as there are 3 attributes for Feature C (Chasen, Figure 8, the “1”, “20020125” and “10&” in the line “Feature_C=1|20020125|10&”);
generate, in the data store (Chasen, ¶54 “The exemplary cookie database 330 is a collection of cookie files stored on the user computer 220 including a cookie file of the eature access information 332”), a third set of one or more data fields as the sections of the line in the cookie (Chasen, Figure 8, see the line “Feature_C=1|20020125|10&”) to store the third electronic identification (Chasen, Figure 8, “Feature_B”) and the one or more attributes of the third set of one or more attributes (Chasen, Figure 8, the “1”, “20020125” and “10&” in the line “Feature_C=1|20020125|10&”), wherein a quantity of the third set of one or more data field is equal to one more than as the line has the filed including “Feature_C” delimited from the attribute fields storing “1|20020125|10&” denoted by the delimiter “|”) the third quantity as there are 3 attributes for Feature C (Chasen, Figure 8, the “1”, “20020125” and “10&” in the line “Feature_C=1|20020125|10&”); and 
store (Chasen, ¶96 “the feature access information 332 and/or other information may be stored as cookie files in the cookie database”) the third electronic identification (Chasen, Figure 8, “Feature_C”) and each of the one or more attributes of the third set of one or more attributes in a different data field of the third set of one or more data fields (Chasen, Figure 8, the “1”, “20020125” and “10&” in the line “Feature_C=1|20020125|10&” delimited by “|”).

With regard to claim 8 Chasen teaches A method (Chasen, ¶16 “systems and methods”) implemented by a computing system (Chasen, ¶44 “user computer 220”), the method comprising: 
Receive (Chasen, ¶95 “the feature access process 314 receives feature access information 332 from the server 230… the feature access information 332 may be received by the multimedia client program 225 using the standard cookie transport mechanism”) a first set of non-schema data pieces (Chasen, ¶95 “feature access information 332”; Figure 8, 332 see the line “Feature_A=1|20020305|5&”) including a first electronic identification (Chasen, Figure 8, “Feature_A”) and one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”) that are associated with the first electronic identification (Chasen, Figure 8, “Feature_A”), wherein the one or more attributes that are associated with the first electronic identification form a first set of one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”), and wherein the one or more attributes of the first set of one or more attributes have a first quantity as there are 3 attributes for Feature A (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”);
Receive (Chasen, ¶95 “the feature access process 314 receives feature access information 332 from the server 230… the feature access information 332 may be received by the multimedia client program 225 using the standard cookie transport mechanism”) a second set of non-schema data pieces (Chasen, ¶95 “feature access including a second electronic identification (Chasen, Figure 8, “Feature_B”) and one or more attributes that are associated (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”) with the second electronic identification (Chasen, Figure 8, “Feature_B”), wherein the one or more attributes that are associated with the second electronic identification form a second set of one or more attributes (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”), and wherein the one or more attributes of the second set of one or more attributes have a second quantity as there are 3 attributes for Feature B (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”);
Generate, in a data store (Chasen, ¶54 “The exemplary cookie database 330 is a collection of cookie files stored on the user computer 220 including a cookie file of the eature access information 332”), a first set of one or more data fields as the sections of the line in the cookie (Chasen, Figure 8, see the line “Feature_A=1|20020305|5&”) to store the first electronic identification (Chasen, Figure 8, “Feature_A”) and the one or more attributes of the first set of one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”), wherein a quantity of the first set of one or more data fields is equal to one more than as the line has the filed including “Feature_A” delimited, using the delimiter “=”, from the attribute fields storing “1|20020305|5&” denoted by the delimiter “|”) the first quantity as there are 3 attributes for Feature A (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”);
Generate, in the data store (Chasen, ¶54 “The exemplary cookie database 330 is a collection of cookie files stored on the user computer 220 including a cookie file of the eature access information 332”), a second set of one or more data fields as the sections of the line in the cookie (Chasen, Figure 8, see the line “Feature_B=0|0|0&”) to store the second electronic dentification (Chasen, Figure 8, “Feature_B”) and the one or more attributes of the second set of one or more attributes (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”), wherein a quantity of the second set of one or more data fields is equal to one more than as the line has the filed including “Feature_B” delimited, using the delimiter “=”, from the attribute fields storing “0|0|0&” denoted by the delimiter “|”) the second quantity as there are 3 attributes for Feature B (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”);
Store (Chasen, ¶96 “the feature access information 332 and/or other information may be stored as cookie files in the cookie database”) the first electronic identification (Chasen, Figure 8, “Feature_A”) and each of the one or more attributes of the first set of one or more attributes in a different data field of the first set of one or more data fields (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&” delimited by “|”); and
Store (Chasen, ¶96 “the feature access information 332 and/or other information may be stored as cookie files in the cookie database”) the second electronic identification (Chasen, Figure 8, “Feature_B”) and each of the one or more attributes of the second set of one or more attributes in a different data field of the second set of one or more data fields (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&” delimited by “|”).

With regard to claim 15 Casen teaches A non-transitory, computer-readable storage medium storing one or more executable instructions (Chasen, ¶45 “logic embodied in hardware or firmware, or to a collection of software instructions”), that when executed by at least one processor (Chasen, ¶57 “a general purpose computer using one or more microprocessors”), cause the at least one processor to:
Receive (Chasen, ¶95 “the feature access process 314 receives feature access information 332 from the server 230… the feature access information 332 may be received by the multimedia client program 225 using the standard cookie transport mechanism”) a first set of non-schema data pieces (Chasen, ¶95 “feature access information 332”; Figure 8, 332 see the line “Feature_A=1|20020305|5&”) including a first electronic identification (Chasen, Figure 8, “Feature_A”) and one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”) that are associated with the first electronic identification (Chasen, Figure 8, “Feature_A”), wherein the one or more attributes that are associated with the first electronic identification form a first set of one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”), and wherein the one or more attributes of the first set of one or more attributes have a first quantity as there are 3 attributes for Feature A (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”);
Receive (Chasen, ¶95 “the feature access process 314 receives feature access information 332 from the server 230… the feature access information 332 may be received by the multimedia client program 225 using the standard cookie transport mechanism”) a second set of non-schema data pieces (Chasen, ¶95 “feature access information 332”; Figure 8, 332 see the line “Feature_B=0|0|0&”) including a second electronic identification (Chasen, Figure 8, “Feature_B”) and one or more attributes that are associated (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”) with the second electronic identification (Chasen, Figure 8, “Feature_B”), wherein the one or more attributes that are associated with the second electronic identification form a second set of one or more attributes (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”), and wherein the one or more attributes of the second set of one or more attributes have a second quantity as there are 3 attributes for Feature B (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”);
Generate, in a data store (Chasen, ¶54 “The exemplary cookie database 330 is a collection of cookie files stored on the user computer 220 including a cookie file of the eature access information 332”), a first set of one or more data fields as the sections of the line in the cookie (Chasen, Figure 8, see the line “Feature_A=1|20020305|5&”) to store the first electronic identification (Chasen, Figure 8, “Feature_A”) and the one or more attributes of the first set of one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”), wherein a quantity of the first set of one or more data fields is equal to one more than as the line has the filed including “Feature_A” delimited, using the delimiter “=”, from the attribute fields the first quantity as there are 3 attributes for Feature A (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”);
Generate, in the data store (Chasen, ¶54 “The exemplary cookie database 330 is a collection of cookie files stored on the user computer 220 including a cookie file of the eature access information 332”), a second set of one or more data fields as the sections of the line in the cookie (Chasen, Figure 8, see the line “Feature_B=0|0|0&”) to store the second electronic dentification (Chasen, Figure 8, “Feature_B”) and the one or more attributes of the second set of one or more attributes (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”), wherein a quantity of the second set of one or more data fields is equal to one more than as the line has the filed including “Feature_B” delimited, using the delimiter “=”, from the attribute fields storing “0|0|0&” denoted by the delimiter “|”) the second quantity as there are 3 attributes for Feature B (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”);
Store (Chasen, ¶96 “the feature access information 332 and/or other information may be stored as cookie files in the cookie database”) the first electronic identification (Chasen, Figure 8, “Feature_A”) and each of the one or more attributes of the first set of one or more attributes in a different data field of the first set of one or more data fields (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&” delimited by “|”); and
Store (Chasen, ¶96 “the feature access information 332 and/or other information may be stored as cookie files in the cookie database”) the second electronic identification (Chasen, Figure 8, “Feature_B”) and each of the one or more attributes of the second set of one or more attributes in a different data field of the second set of one or more data fields (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&” delimited by “|”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chasen in view of Hnatio [2012/024027].

With regard to claims 6, 13, and 19 Chasen further teaches
wherein the computing system is further configured to:
… the one or more attributes of the first set of one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”) and the one or more attributes of the second set of one or more attributes (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”); and 
… the first electronic identification (Chasen, Figure 8, “Feature_A”) or the second electronic identification (Chasen, Figure 8, “Feature_B”) … at least one of the one or more attributes of the first set of one or more attributes (Chasen, Figure 8, the “1”, “20020305” and “5&” in the line “Feature_A=1|20020305|5&”) or the one or more attributes of the second set of one or more attributes (Chasen, Figure 8, the “0”, “0” and “0&” in the line “Feature_B=0|0|0&”).  Chasen further teaches where the Cookie database may be implemented as a flat file database (Chasen, ¶55).  
Chasen does not teach search through … and select at least one … based on whether an identified attribute is contained in...  Hnatio teaches wherein the computing system is further configured to:
search through the one or more attributes of the first set of one or more attributes and the one or more attributes of the second set of one or more attributes (Hnatio, ¶68 “the metadata database is accessed and the search is performed”); and 
select at least one of the first electronic identification or the second electronic identification (Hnatio, ¶70 “the results of the search”) based on whether an identified attribute is contained in (Hnatio, ¶68 “The search can be directed to one or more specific fields within a record”) at least one of the one or more attributes of the first set of one or more attributes or the one or more attributes of the second set of one or more attributes as the fields of the record (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the flat-file searching technique taught by Hnatio to enable the searching of the flat-file cookie database used by Chasen.  One of ordinary skill in the art would recognize the benefits of being able to search the cookie database to retrieve specifically requested information, such as . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nori [6112207] teaches techniques of Linearizing attributes of an object stored in a database system.
NetscapeSupport [Persistent Client State HTTP Cookies] is provided for completeness of the record.  This document is incorporated by reference by Chasen [2011/0138445] at Paragraph [0019] as providing information on how cookie are sent to the user’s computer and the format in which they are stored.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156